DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-8
Claims amended: 1-3, 6, and 8
Claims cancelled: N/A
New claims: N/A

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 6, 8 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 05/17/2021, regarding Virag and Chittella fail to teach the claim amendments specifically regarding receiving the secondary contents during a given period and after the given period has expired, and wherein on expiry of the given period the request to access the secondary contents expires and the management device no longer receives the secondary contents.
Examiner disagrees.
Chittella teach a system, method, and device to reduce change latency in placeshifted media streams using predictive secondary streaming, wherein the secondary content which is in the adjacent channel to the main selected streaming channel is cached for a certain period of 
In addition Chittella further teach the system, method, and device to reduce change latency in placeshifted media streams using predictive secondary streaming, wherein the secondary content which is in the adjacent channel to the main selected streaming channel is cached and stored until it is requested by the user, which reads on (in the course of rendering of main content, receiving secondary contents during a given period and after the given period has expired, in response to detecting an activity linked to the control device, triggering a request for receiving the secondary contents) (P. 15, 44,)
Thus the Chittella still reads on the amendments in the claims 1, 6, 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008002312 A1) to (Virag) in view of (USPUB: 2009020120131627) to (Chittella).
Regarding claim 1, 6, 8, managing reception of digital contents by a management device configured to receive a command for selection of a content called main content, from a control device the management device being configured to request access to the main content and other digital contents, called secondary contents, receive the data streams representative of the requested contents, and request rendering of the main content wherein the managing comprises: in the course of the rendering of the main content, detecting an activity linked to the control device, triggering a request for receiving the secondary contents. (Fig. 1, 3, pg. 3, L. 12-15, pg. 7, L. 4-24,)
Non-transitory computer-readable medium comprising instructions stored thereon 
which when executed by the processor configure the device to perform acts… (pg. 12, L.9-19)
	Virag fails to specifically teach receiving secondary contents during a given period and after the given period has expired, in response to detecting an activity linked to control device, triggering a request for receiving secondary contents.
Chittella teach receiving secondary contents during a given period and after the given period has expired, in response to detecting an activity linked to control device, triggering a request for receiving secondary contents.  (P. 15, 44, reduce channel change latency using 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Virag by receiving secondary contents during a given period and after the given period has expired, in response to detecting an activity linked to control device, triggering a request for receiving secondary contents as taught by Chittella in order to reduce channel change latency.

Regarding claim 2, Virag in view of Chittella teach the management method, the secondary contents.
Virag fails to specifically teach on expiry of the given period the request to access the secondary contents expires and the management device no longer receives the secondary contents. 
Chittella teach on expiry of the given period the request to access the secondary contents expires and the management device no longer receives the secondary contents.  (P. 15, 44, reduce channel change latency using predictive secondary streaming, wherein the secondary streams are cached for a certain period of time)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Virag in view of Chittella by on expiry of the given period the request to access the secondary contents expires and the management device no longer receives the secondary contents as taught by Chittella in order to reduce channel change latency.

Regarding claim 3, Virag in view of Chittella teach the management method, the period, the secondary contents, and the activity of the control device.
Virag further teach if given period is in course of execution secondary content, detection of activity of control device during period leads to an updating of period of reception for this secondary content. (Fig. 1, 3, pg. 3, L. 12-15, pg. 7, L. 4-24, - upon detecting selection, movement of the control device certain adjacent channels are pre-tuned for predictive tuning for the future, which resets the tuned channel and the whole process.)

Regarding claim 4, Virag in view of Chittella teach the management method, the control device, the activity.
Virag further teach movement of the control device. (pg. 7, L. 4-24, pg. 10, L. 12-18)

Regarding claim 5, Virag in view of Chittella teach the management method, the control device, the activity.
Virag further teach selection keys and the activity is a press on a key of the control device. (pg. 7, L. 4-24, pg. 10, L. 12-18)

Regarding claim 7, Virag in view of Chittella teach the device, 
Virag further teach implemented in a decoder. (Fig. 1, item#40, pg. 2, L. 26-34, pg. 4, L. 11-16, 24-32)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONG LE/             Primary Examiner, Art Unit 2421